DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
	The table provided in [0066] is unreadable. A clean, readable and translated table is required.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as unpatentable over Nishimura (US 5,543,062) in view of Shimada et al (US 2018/0154053).
	Nishimura teaches a leukocyte filter having two half-shells welded together (col. 16 lines 45-48) a flanged periphery with a filter inside, and with inlet and outlet as claimed – see the figures. The half-shells at 7 and 7’ are of thermoplastic material like pliable PVC (col. 11 lines 46 to col 12 line 4). ‘Injection molded’ is only a limitation on how it is made, and is not a patentable structure. Please note the discussion on rigid vs. pliable material, and selecting the rigidness using hardness. Less than a value of 100 is considered pliable.

    PNG
    media_image1.png
    582
    333
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    241
    220
    media_image2.png
    Greyscale

Shelves (peripheral edge of width “b” compressing the filter at flange “F”) and ribs (as in claim 7) projecting into each cavity pressing the filter – see the grooves 7, 7’ and ridges 6, 6’ holding the filter pressed and in place. The ‘shelves’ in Nishimura is described as “over the entire length of the inner side of flange-shaped side wall structure F is formed a groove having a depth of b”. 
	For further evidence of the shelves, see Shimada, described below.
	While Nishimura does not explicitly teach the Shore hardness, the material for the housing being pliable PVC and the indication that the hardness number should be less than 100, and the overall teaching of the cited paragraph shows that the softness or pliability of the container material can be optimized, or optimally selected.

	Claims 3 and 4: Flange projection: see dimension “b” in fig. 2 and “F”, which is 3.5 mm (col. 16 lines 57-58). Nonetheless, width of the flange F would have been within the capability of one of ordinary skill in the art to design. The shell/flange narrows outward towards F.
	Claim 5, 7: the shape of the shelves or the ridges: this while not specified would have been obvious to one of ordinary skill. It is described as provided for blood distribution and can be circular or suitable to the other shapes of the devices as seen in figures 2 a-f.
Claim 6: the thickness of the filter layer would be smaller at the weld (region at F marked b) due to the compression at the welding (ultrasonic welding: col. 16 lines 45-48), which while not shown by Nishimura, would have been obvious, and has no particular significance, unless otherwise shown. Providing the “shelves” as in Shimada also would compress the filter in this area – see Shimada, fig. 2 at 9.
Claim 8: appendages for the inlet and outlet – both Nishimura and Shimada sow these structures – see the figures.
Teaching of Shimada: Shimada in fig. 2 at 9 show the internally projecting “shelves” or ribs ([0034] as claimed. These ribs compress the filter element to a higher 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/KRISHNAN S MENON/Primary Examiner, Art Unit 1777